

 
 
 
Borders Group, Inc.
100 Phoenix Drive
Ann Arbor, MI  48108

t: 734-477-1100
f: 734-477-1370
www.bordersgroupinc.com
 




April 29, 2008




 
Name







 
Dear Name:



This letter will confirm our understanding concerning your employment with
Borders Group, Inc. (the “Company”).  You are sometimes referred to herein as
the “Executive.”


1.
Subject to all of the other provisions of this agreement, if your employment
with the Company is terminated by the Company other than for Cause or
Disability, or by you for Good Reason, the Company will pay to you:



 
(a)
Your base salary through the month during which termination occurred, plus any
other amount due you at the time of termination under any bonus plan of the
Company; and



 
(b)
Monthly severance payments for the period specified in Section 5 equal to (i)
your monthly base salary at the time of termination, plus (ii) 1/12th of the
“target” bonus amount targeted for you for the fiscal year in which termination
occurred.



No payments shall be made under this agreement if your employment with the
Company is terminated because of your death or is terminated by the Company for
Cause or Disability or if you terminate your employment for any reason other
than Good Reason.
 
2.           Subject to all of the other provisions of this agreement, if your
employment is terminated by the Company other than for Cause or Disability, or
by you for Good Reason, during the one-year period following a Change in
Control, the monthly severance payments to be made to you under Section 1(b)
shall be for an extended period as specified in Section 5 and shall be based
upon (a) your monthly base salary at the time of termination or immediately
prior to the Change in Control, whichever base salary amount is greater, plus
(b) 1/12th of the “target” bonus amount targeted for you for the fiscal year in
which termination occurred or the fiscal year immediately prior to the Change in
Control, whichever bonus amount is greater.
 
3.           You agree to make reasonable efforts to seek (and to immediately
notify the Company of) other employment and to the extent that you receive
compensation from other employment, the severance payments provided herein shall
be correspondingly reduced.  Notwithstanding the foregoing, this Section 3 shall
have no application with respect to terminations of employment that occur as of,
or following, a Change in Control.
 
4.           All payments hereunder shall be subject to applicable withholding
and deductions.
 
5.           Monthly severance payments shall commence in the month following
termination and shall continue for twelve months or, in the case of payments
under Section 2, for twenty-four months; provided however, that, if the monthly
payment period would otherwise extend beyond the later of: (i) March 15th of the
year following the calendar year in which your termination of employment occurs,
or (ii) 2 1/2 months following the end of the fiscal year in which your
termination of employment occurs, an amount equal to the sum of all of the
remaining payments that would have been made to you in monthly installments
shall, in lieu thereof, be paid to you in one lump sum on the last day of the
month immediately preceding the month in which the later of the dates specified
in (i) or (ii) above falls. In calculating the amount of any lump sum payment,
it shall be assumed that any income that you are earning from other employment
on the payment date would continue for the remainder of the applicable period
following your termination of employment. No repayment shall be required if your
income increases after the lump-sum payment date, and no additional payments
shall be made by the Company after the lump sum payment.
 
6.           Termination by the Company for “Cause” means termination based on
(i) conduct which is a material violation of Company policy or which is
fraudulent or unlawful or which materially interferes with your ability to
perform your duties, (ii) misconduct which damages or injures the Company or
substantially damages the Company’s reputation, or (iii) gross negligence in the
performance of, or willful failure to perform, your duties and responsibilities.
 
7.           Termination by you for “Good Reason” means a termination that
follows the occurrence of any of the following: (i) an involuntary relocation
that increases your commute by more than 35 miles, (ii) a material diminution in
your base salary (other than pursuant to across-the-board reductions prior to a
Change in Control that apply uniformly to similarly situated employees
generally), (iii) following a Change in Control, a material diminution in your
overall compensation opportunity from the level in effect immediately prior to
the Change in Control, or (iv) following a Change in Control, a material
reduction in your authority, duties, or responsibilities below the levels in
effect immediately prior to the Change in Control.  Notwithstanding the
foregoing, a termination shall be deemed to be for Good Reason hereunder only if
you provide written notice to the Company of the existence of one or more of the
conditions described herein within 90 days following your knowledge of the
initial existence of such condition, the Company fails to cure such condition
during the 30-day period (the “Cure Period”) following its receipt of such
notice, and you terminate employment within 180 days following the conclusion of
the Cure Period.
 
8.           Termination by the Company for “Disability” means termination based
on inability to perform your duties and responsibilities by reason of illness or
incapacity for a total of 180 days in any twelve-month period.


9.           A “Change in Control” shall mean:


 
(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control:  (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 9; or



 
(b)
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



 
(c)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or



 
(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



10. Payments shall be reduced to the extent, if any, determined in accordance
with the following provisions:


 
(a)
For purposes of this Section 10:  (i) a "Payment" shall mean any payment or
distribution in the nature of compensation to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise; (ii)
"Agreement Payment" shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section); (iii) “Net After-Tax Receipt” shall mean
the Present Value of a Payment net of all taxes imposed on the Executive with
respect thereto under Sections 1 and 4999 of the Code and under applicable state
and local laws, determined by applying the highest marginal rate under Section 1
of the Code and under state and local laws which applied to the Executive’s
taxable income for the immediately preceding taxable year, or such other rate(s)
as the Executive shall certify, in the Executive’s sole discretion, as likely to
apply to the Executive in the relevant tax year(s); (iv) "Present Value" shall
mean such value determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of Code; (v) "Reduced Amount" shall mean the amount of Agreement
Payments that (A) has a Present Value that is less than the Present Value of all
Agreement Payments and (B) results in aggregate Net After-Tax Receipts for all
Payments that are greater than the Net After-Tax Receipts for all Payments that
would result if the aggregate Present Value of Agreement Payments were any other
amount that is less than the Present Value of all Agreement Payments; and (vi)
“Code” shall mean the Internal Revenue Code of 1986, as amended.



 
(b)
Anything in the Agreement to the contrary notwithstanding, in the event Ernst &
Young or such other accounting firm as shall be designated by the Company (the
"Accounting Firm") shall determine that receipt of all Payments would subject
the Executive to tax under Section 4999 of the Code, the Accounting Firm shall
determine whether some amount of Agreement Payments meets the definition of
“Reduced Amount.”  If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Agreement Payments shall be reduced to such Reduced
Amount.



 
(c)
If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. For
purposes of reducing the aggregate Agreement Payments to the Reduced Amount,
only amounts payable under this Agreement (and no other Payments) shall be
reduced.   The reduction of the aggregate Agreement Payments to the Reduced
Amount, if applicable, shall be made by reducing the amounts payable to the
Executive pursuant to Section 1(b) (as modified by Section 5) of this
Agreement.  All determinations made by the Accounting Firm under this Section
shall be binding upon the Company and the Executive and shall be made within 60
days of a termination of employment of the Executive.  As promptly as
practicable following such determination, the Company shall pay to or distribute
for the benefit of the Executive such Agreement Payments as are then due to the
Executive under this Agreement and shall promptly pay to or distribute for the
benefit of the Executive in the future such Agreement Payments as become due to
the Executive under this Agreement.



 
(d)
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed ("Overpayment") or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed ("Underpayment"), in each case, consistent with the calculation of
the Reduced Amount hereunder.  In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of the
Executive shall be repaid to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such amount shall be payable by the Executive to the
Company if and to the extent such  payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes.  In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.



(e)  
All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 10 shall be borne by the Company.



11.           The obligation to make the payments hereunder is conditioned upon
your execution, delivery to the Company and non-revocation of a release, in form
reasonably satisfactory to the Company within 60 days after the date of your
termination of employment, of any claims you may have as a result of your
employment or termination of employment under any federal, state or local law,
excluding any claim for benefits which may be due you in normal course under any
employee benefit plan of the Company which provides benefits after termination
of employment.
 
12.           You agree that any right to receive severance payments hereunder
will cease if during the one-year period following your termination of
employment you directly or indirectly become an employee, director, advisor of,
or otherwise affiliated with, any other entity or enterprise whose business is
in competition with the business of the Company or any of its subsidiaries or
affiliates.


13.           The severance payments hereunder may not be transferred, assigned
or encumbered in any manner, either voluntarily or involuntarily.  In the event
of your death after your employment has been terminated by the Company other
than for Cause or Disability, or by you for Good Reason, any payments then or
thereafter due hereunder will be made to your estate.


14.           The payments provided hereunder shall constitute the exclusive
payments due you from, and the exclusive obligation of, the Company in the event
of any termination of your employment, except for any benefits which may be due
you in normal course under any employee benefit plan of the Company which
provides benefits after termination of employment, it being understood and
agreed that no severance plan shall be deemed to be an employee benefit plan for
this purpose.


15.           Notwithstanding anything herein to the contrary, your employment
with the Company is terminable at will with or without cause; subject, however,
to the obligations of the Company under this agreement.


16.           If a dispute arises concerning any provisions of this agreement,
it shall be resolved by arbitration in Ann Arbor, Michigan in accordance with
the rules of the American Arbitration Association.  Judgment on the award
rendered may be entered in any court having jurisdiction and enforced
accordingly.


17.           This letter agreement sets forth the entire understanding with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral or express or implied, between you and the Company or any
subsidiary or other affiliate of the Company as to such subject matter.  This
letter agreement may not be amended, nor may any provision hereof be modified or
waived, except by an instrument in writing duly signed by you and the Company.


18.           If any provision of this letter agreement, or any application
thereof to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this letter agreement.


 
Please indicate your agreement by signing below and retain one copy for your
records.


 
Agreed and
Accepted:                                                                Sincerely,


BORDERS GROUP, INC.




By:                                                      
Name                                                                                     
Name:  Daniel T. Smith
                                                                                                               
Its:  Executive Vice President, HumanResources

 


   
Borders, Inc. and Walden Book Company, Inc. are subsidiaries of Borders Group,
Inc.



 
 

--------------------------------------------------------------------------------

 
